DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim is/are 11-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 10944669) in view of Rosenzweig et al. (US 2005/0232281) in view of Rosu et al. (US 2005/0108356).
In reference to claim 11
Ramanathan et al. teaches a method for data transmission in a network having a plurality of subscribers (e.g. nodes A-F; Fig. 4, col. 25 line 63 – col. 26 line 7), which comprises the steps of: 
sending a uniquely identifiable data packet (e.g. message with a sequence identifier, col. 21 lines 46-52, col. 25 line 63 – col. 26 line 7) by at least one first subscriber (e.g. node A) to all adjacent second subscribers (e.g. node B-E); (Fig. 4A, col. 25 line 63 – col. 26 line 7)
determining in each of the second subscribers (e.g. node B-E) in which the data packet is received whether each said second subscriber recognizes the data packet (col. 25 line 63 – col. 26 line 7) and 
sending the data packet by each second subscriber (e.g. node B-E) to all adjacent third subscribers if the second subscriber does not recognize the data packet (Fig. 4B, col. 25 line 63 – col. 26 line 7)
Ramanathan et al. does not teach that the recognizing comprises determining whether the data packet has previously already been received and sent by each said second subscriber.
Rosenzweig et al. determining whether a data packet has previously already been received and sent by each subscriber (e.g. each receiving node; par. 0042).

The combination of Ramanathan et al. and Rosenzweig et al. does not teach duplicating the data packet prior to sending if the at least first subscriber/second subscribers has multiple adjacent second subscribers/third subscribers.
Rosu et al. teaches duplicating a data packet prior to sending if the at least first subscriber/second subscribers has multiple adjacent second subscribers/third subscribers. (Fig. 3; par 0013)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramanathan et al. and Rosenzweig et al. to duplicate the data packet prior to sending if the at least first subscriber/second subscribers has multiple adjacent second subscribers/third subscribers as suggested by Rosu et al. because it allows the at least first subscriber/second subscribers to make a copy of the data packet for each of the adjacent second subscribers/third subscribers.

In reference to claim 12
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. teaches a system and method that covers substantially all limitations of the parent claim. Fig. 4, col. 25 line 63 – col. 26 line 7) or the second subscriber is a sole destination of the data packet.

In reference to claim 13
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. teaches a system and method that covers substantially all limitations of the parent claim.
Ramanathan et al. does not teach the data packet received is deleted if the second subscriber had previously already received and/or sent the data packet.
Rosenzweig et al. teaches a data packet received is deleted if a second subscriber (e.g. receiving node; par. 0042) had previously already received and/or sent the data packet. (par. 0042)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ramanathan et al. to the data packet received is deleted if the second subscriber had previously already received and/or sent the data packet as suggested by Rosenzweig et al. because it conserves memory resources at the second subscriber. 

In reference to claim 15
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. teaches a system and method that covers substantially all limitations of the parent claim. Ramanathan et al. further teaches determining with an aid of an identification means e.g. message with a sequence identifier, col. 21 lines 46-52, col. 25 line 63 – col. 26 line 7), which the data packet has, whether the second subscriber had already previously received and/or sent the data packet (Fig. 4, col. 25 line 63 – col. 26 line 7).

In reference to claim 17
Ramanathan et al. teaches a subscriber system for receiving and transmitting data packet in a network having of a plurality of subscriber systems comprising:
a subscriber (e.g. one of nodes B-E; Fig. 4, col. 25 line 63 – col. 26 line 7), embodied to receive a data packet (e.g. message with a sequence identifier, col. 21 lines 46-52, col. 25 line 63 – col. 26 line 7) transmitted by an adjacent subscriber (e.g. nodes B-E; Fig. 4, col. 25 line 63 – col. 26 line 7) 
said subscriber embodied to send the data packet to all adjacent subscribers if said second subscriber has not recognized the data packet (Fig. 4, col. 25 line 63 – col. 26 line 7)
Ramanathan et al. does not teach that the recognizing comprises determining whether the data packet has previously already been received and sent by the subscriber.
Rosenzweig et al. determining whether a data packet has previously already been received and sent by a subscriber (e.g. receiving node; par. 0042) (par. 0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recognizing comprises determining whether the data packet has previously already been received and sent by the subscriber as suggested by Rosenzweig et al. because it would provide a process for 
The combination of Ramanathan et al. and Rosenzweig et al. does not teach said subscriber embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers.
Rosu et al. teaches a subscriber embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers (Fig. 3; par 0013)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the subscriber of the combination of Ramanathan et al. and Rosenzweig et al. to be embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers as suggested by Rosu et al. because it allows the subscriber to make a copy of the data packet for each of the adjacent subscribers.

In reference to claim 18
Ramanathan et al. teaches a network for transmitting data packets, the network comprising:
a plurality of subscribers (e.g. nodes B-E; Fig. 4, col. 25 line 63 – col. 26 line 7), being configured to: receive a data packet  (e.g. message with a sequence identifier, col. 21 lines 46-52, col. 25 line 63 – col. 26 line 7) transmitted by an adjacent subscriber (e.g. nodes B-E; Fig. 4, col. 25 line 63 – col. 26 line 7) of said Fig. 4, col. 25 line 63 – col. 26 line 7)
said respective subscriber embodied to send the data packet to all adjacent subscribers of said plurality of subscribers if said second subscriber does not recognize the data packet (Fig. 4, col. 25 line 63 – col. 26 line 7)
Ramanathan et al. does not teach that the recognizing comprises determining whether the data packet has previously already been received and sent by a respective subscriber of said plurality of subscribers.
Rosenzweig et al. determining whether a data packet has previously already been received and sent by a respective subscriber (e.g. receiving node; par. 0042) of said plurality of subscribers (par. 0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recognizing of Ramanathan et al. to comprise determining whether the data packet has previously already been received and sent by each said second subscriber as suggested by Rosenzweig et al. because it would provide a process for each of the plurality of subscribers to identify duplicate packets to avoid wasting resources by sending a same packet multiple times.
The combination of Ramanathan et al. and Rosenzweig et al. does not teach said plurality of subscribers embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers.
Rosu et al. teaches a plurality of subscribers embodied to duplicate a data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers. (Fig. 3; par 0013)


In reference to claim 19
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. teaches a system and method that covers substantially all limitations of the parent claim. Ramanathan et al. teaches the network is configured as an ad hoc network (e.g. ad-hoc network; col. 1 line 34-43).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 10944669) in view of Rosenzweig et al. (US 2005/0232281) in view of Rosu et al. (US 2005/0108356), as applied to the parent claim, and further in view of Boaz (US 2007/0013547)
In reference to claim 14
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. does not teach a data volume greater than 128 bytes can be sent or received together by means of the data packet.
e.g. data volume of 256 bytes; par. 0090).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data packet of the combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. to have a data volume greater than 128 bytes can be sent or received together by means of the data packet as suggested by Boaz because it would allow content data to be sent in packets with a larger data volume in order to conserve network resources by utilizing fewer packets to send a set amount of data as compared to packets with a smaller data volume.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 10944669) in view of Rosenzweig et al. (US 2005/0232281) in view of Rosu et al. (US 2005/0108356), as applied to the parent claim, and further in view of AHN (US 2008/0247355).
In reference to claim 16
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. does not teach the data packet is not sent back to the first subscriber by each of the second subscribers 
AHN further teaches a data packet is not sent back to a first subscriber by each of the second subscribers (see Fig. 5; par. 0052-0055, relay nodes do not send packet back to broadcast node).


Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/     Primary Examiner, Art Unit 2466